Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Sheldon Greenberg to hold a hearing in connection with the petitioner’s motion pursuant to CPL article 440 to vacate a judgment of the Supreme Court, Kings County, rendered February 20, 1990.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the relief sought. Bracken, J. P., Rosenblatt, Pizzuto and Krausman, JJ., concur.